ON MOTION FOR REHEARING
Appellee complains that we did not fully decide his cross-assignment of error, wherein he asserted that the trial court erred in admitting the two “prescriptions” over his objection that they were not properly authenticated and, having been offered to prove the truth of recitations contained therein, constituted inadmissible hearsay. It is true that we did not discuss the hearsay question. It is our view that the “prescriptions” speak for themselves; they call for Donnatal; appellee ostensibly “filled” them by dispensing another drug. The hearsay rule was not involved or violated. The cross-assignment is overruled.
The motion for rehearing is also overruled.